Exhibit 10.1

EXECUTION COPY

TRANSITION AGREEMENT

RECITALS

This Transition Agreement (“Agreement”) is made by and between Phil Keenan
(“Employee”) and Polycom, Inc. (“Company”) (jointly referred to as the
“Parties”):

WHEREAS, Employee is employed by the Company, pursuant to a letter agreement of
January 12,1998 between Employee and Accord Video Telecommunications, as assumed
by the Company on December 5, 2000 (the “Letter Agreement”);

WHEREAS, on June 27, 2007, the Company and Employee entered into a Proprietary
Information and Invention Agreement (the “Proprietary Information Agreement”);

WHEREAS, on March 4, 2005, the Company and Employee entered into the Company’s
Indemnification Agreement (the “Indemnification Agreement”);

WHEREAS, on March 28,2001, the Company and Employee entered into a Change of
Control Severance Agreement (the “Change of Control Agreement”), which was
subsequently amended by the parties as of May 10, 2006;

WHEREAS, the Company and Employee have entered into certain written stock option
agreements to purchase common stock of the Company pursuant to certain Company
stock option plans (the “Stock Agreements”);

WHEREAS, the Company and Employee have entered into certain written performance
share agreements to acquire common stock of the Company pursuant to certain
Company stock option plans(the “Performance Agreements”);

WHEREAS, Employee will tender his resignation from employment with the Company
to be effective on March 31, 2008, (the “Termination Date”);

WHEREAS, after the execution of this Agreement and before the Termination Date,
Employee acknowledges that his role with the Company will be Chief Evangelist,
reporting initially to Robert Hagerty and that such a change in his duties will
not constitute Good Reason under this Agreement as such term is defined herein,
or under any other outstanding agreement, as such term is defined therein;

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company as defined herein, including, but not limited to, any and
all claims arising out of, or related to, Employee’s employment with, or
separation from, the Company;

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:



--------------------------------------------------------------------------------

COVENANTS

1. Consideration.

(a) Transition Period. Except as provided in Section 5 below, until the
Termination Date, the Company agrees to pay Employee his normal standard
compensation and benefits package, including the applicable portion, of the
annual incentive payment provided under the 2007 Management Bonus Plan, but only
to the extent such incentive payment is earned under the applicable provisions
and performance goals as pursuant to the 2007 Management Bonus Plan. Until the
Termination Date, except as specifically agreed herein, the Company agrees not
to change Employee’s title or demote Employee without Cause (as defined in
Section 6(c) below). The parties acknowledge that in his role as Chief
Evangelist, Employee will not be an officer of the Company. In addition, the
parties agree that as of January 1, 2008, Employee will no longer report to
Robert Hagerty, but will instead report to the CMO of the Company and his title
and responsibility level will no longer be at the vice president level in the
Company, but at some lower level.

(b) Resignation. On the Termination Date, unless otherwise mutually agreed upon
by the parties, Employee will be deemed to have resigned voluntarily from all
Company positions held by him, without any further required action by the
Employee; provided however, if the Company requests, Employee will execute any
documents necessary to reflect his resignation.

(c) Supplemental Release Agreement. In consideration for the execution by
Employee of a Supplemental Separation Agreement and Release within ten
(10) business days after Employee’s Termination Date, the form of which is
attached hereto as Exhibit A (the “Supplemental Agreement”), then as provided in
the Supplemental Agreement, the Company shall pay Employee the consideration
described in Section 2 of such Supplemental Agreement in accordance with the
terms and conditions thereof.

2. Unemployment Benefits. The Company agrees that Employee is entitled to apply
for unemployment benefits.

3. Stock. The terms of the existing Performance Agreements and Stock Agreements
including the non-compete and non-solicit provisions thereof, shall continue to
govern the exercise and vesting of Employee’s options to purchase common stock
of the Company. If Employee has any questions regarding his stock options, he
may contact Stock Administration at the Company.

4. Benefits. Employee’s participation in all benefits and incidents of
employment (including the vesting of stock options and performance shares) shall
cease on the Termination Date. Employee will receive payment of his accrued but
unused vacation through the Termination Date and, following his submission of
proper expense reports, the total unreimbursed amount of all expenses incurred
by Employee in connection with his employment with the Company that are
reimbursable in accordance with the Company’s policies.

5. Termination of Employment. This Agreement is intended to provide Employee
with the compensation, stock and benefits set out above for the full duration of
the transition period (i.e., through the Termination Date). The Company shall in
no event terminate Employee prior to the

 

-2-



--------------------------------------------------------------------------------

Termination Date, other than for Cause. For these purposes, a resignation by
Employee for Good Reason shall be a termination other than for Cause; provided
however, Employee acknowledges and agrees that any travel required for his
position does not invoke Good Reason.

(a) Termination for Cause or Voluntary Termination without Good Reason prior to
Termination Date. If Employee’s employment is terminated by the Company before
the Termination Date, either for Cause or by Employee without Good Reason,
Employee will not receive any compensation and benefits as contemplated under
this Agreement and the Supplemental Agreement.

(b) Cause. For purposes of this Agreement, “Cause” means (i) Employee’s
continued failure to perform the duties and responsibilities of his position
(without regard to financial milestones) that is not corrected within a thirty
(30) day correction period that begins upon delivery to Employee of a written
demand for performance from the Company that describes the basis for the
Company’s belief that Employee has not substantially performed his duties;
(ii) any act of personal dishonesty taken by Employee in connection with his
responsibilities as an employee of the Company with the intention or reasonable
expectation that such may result in substantial personal enrichment of Employee;
(iii) Employee’s conviction of, or plea of nolo contendre to, a felony that the
Company reasonably believes has had or will have a material detrimental effect
on the Company’s reputation or business, or (iv) Employee materially breaching
Employee’s Proprietary Information Agreement, which breach is (if capable of
cure) not cured within thirty (30) days after the Company delivers written
notice to Employee of the breach.

(c) Good Reason. For purposes of this Agreement, “Good Reason” means, without
the consent of the Employee, the Employee voluntarily resigns following a
(1) material reduction in the Employee’s Base Salary; (2) material change in
Employee’s main office geographic location relative to Employee’s current main
office geographic location; or (3) any other action or inaction that constitutes
a material breach of the terms of this Agreement. In addition, upon any such
voluntary termination the Employee must provide notice to the Company of the
existence of the one or more of the above Good Reason conditions within 90 days
of its initial existence and the Company must be provided at least 30 days to
remedy the condition.

(d) Sole Right to Severance Benefits. The Parties understand and acknowledge
that this Agreement and the Supplemental Agreement are intended to represent
Employee’s sole entitlement to severance payments and benefits in connection
with the termination of his employment. To the extent Employee is entitled to
receive severance payments or benefits under any other Company program,
including the Change of Control Agreement, severance payments and benefits due
Employee under this Agreement and the Supplemental Agreement will be so reduced
so there will be no duplication of severance or benefits.

6. Confidential Information. Employee shall continue to comply with the terms
and conditions of the Proprietary Information Agreement, and maintain the
confidentiality of all of the Company’s confidential and proprietary
information. Employee shall also return to the Company all of the Company’s
property, including all confidential and proprietary information, and all
documents and information that Employee obtained in connection with his
employment with the Company, on or before the Effective Date of this Agreement.

 

-3-



--------------------------------------------------------------------------------

7. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, paid time off, housing
allowances, relocation costs, interest, severance, stock, stock options,
outplacement costs, fees, commissions and any and all other benefits and
compensation due to Employee as of the Effective Date.

8. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Employee, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Company and the other Releasees from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

(a) any and all claims relating to or arising from Employee’s employment with
the Company, or the termination of that employment;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

(c) any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the Fair Credit Reporting Act; the California
Family Rights Act; the California Fair Employment and Housing Act; and the
California Labor Code;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

-4-



--------------------------------------------------------------------------------

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorney fees and costs.

The Company agrees to and does hereby generally release and forever discharge
Employee from any known claims that the Company may possess against Employee
arising from any omissions, acts or facts, and the Company agrees not to sue
concerning any known claim, duty, obligation or cause of action relating to any
matters of any kind that have occurred up to and including the Effective Date of
this Agreement. The Company also agrees to generally release and forever
discharge Employee from any unknown claims that the Company may possess against
Employee arising from any omissions, acts or facts, but only for such unknown
claims that Employee would be entitled to indemnification under the
Indemnification Agreement. This release does not extend to any obligations
incurred under this Agreement.

The Company and Employee agree that the releases set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. The releases do not extend to any obligations incurred under
this Agreement.

9. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has forty-five (45) days within which to
consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; and (d) this Agreement
will not be effective until the revocation period has expired. Any revocation
should be in writing and delivered to the Chief Financial Officer at Polycom by
close of business on the seventh day from the date that Employee signs this
Agreement.

10. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, or any
similar provision of Georgia law, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

-5-



--------------------------------------------------------------------------------

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

11. No Pending or Future Lawsuits. Each Party represents that it has no
lawsuits, claims, or actions pending in its name, or on behalf of any other
person or entity, against the other Party. Each Party also represents that it
does not intend to bring any claims on its own behalf or on behalf of any other
person or entity against the other Party.

12. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, as of the Termination Date, he shall not be
entitled to any employment with the Company, its subsidiaries, or any successor,
and he hereby waives any alleged right of employment or re-employment with the
Company, its subsidiaries or related companies, or any successor.

13. Confidentiality. Employee agrees to use his best efforts to maintain in
confidence the contents and terms of this Agreement, (to the extent not
otherwise disclosed by the Company), including the consideration for this
Agreement (hereinafter collectively referred to as “Settlement Information”).
Employee agrees to take every reasonable precaution to prevent disclosure of any
Settlement Information to third parties, and agrees that there will be no
publicity, directly or indirectly, concerning any Settlement Information.
Employee is permitted to take every precaution to disclose Settlement
Information only to those attorneys, accountants, governmental entities, and
family members who have a reasonable need to know of such Settlement
Information. The Parties agree that if the Company proves that Employee breached
this confidentiality provision, the Company shall be entitled to an award of its
costs spent enforcing this provision, including all reasonable attorney fees
associated with the enforcement action, without regard to whether the Company
can establish actual damages from Employee’s breach.

14. No Cooperation. Employee agrees that he will not act in any manner that
might damage the business of the Company. The Parties acknowledge that
Employee’s employment with any of the Company’s competitors shall not, in and of
itself, constitute a breach of this provision. Employee further agrees that he
will not knowingly counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Employee agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, at the Company’s expense, within three (3) business days of its
receipt, a copy of such subpoena or court order to the Company. If approached by
anyone for counsel or assistance in the presentation or prosecution of any
disputes, differences, grievances, claims, charges, or complaints against any of
the Releasees, Employee shall state no more than that he cannot provide counsel
or assistance.

15. Mutual Non-Disparagement. Employee agrees to refrain from any defamation,
libel or slander of the Company, or tortuous interference with the contracts and
relationships of the Company. During the period of their employment with the
Company, the Company’s current officers and directors agree to refrain from any
defamation, libel or slander of Employee, and any tortuous interference with the
contracts, relationships and prospective economic advantage of Employee.

 

-6-



--------------------------------------------------------------------------------

16. Non-Compete and Non-Solicitation.

(a) Employee acknowledges that during the course of the Employee’s involvement
with the Company, Employee has received and been privy to Company confidential
information and trade secrets and will continue to receive Company confidential
information and trade secrets during the course of Employee’s employment the
Company, and that Company has a legitimate interest in ensuring that such
confidential information and trade secrets remain confidential and are not
disclosed to third parties. Thus, to avoid the actual or threatened
misappropriation of such trade secrets and confidential information, Employee
agrees that the receipt of the Supplemental Severance Payment pursuant to
Section l(c) will be subject to Employee agreeing that beginning on the
Effective Date and ending on the first (1st) anniversary of the Termination Date
of this Agreement (the “Non-Competition Period”), Employee shall not, directly
or indirectly, without the prior written consent of Company: (i) engage in a
similar capacity, anywhere in the Restricted Territory (as defined below),
whether as an employee, agent, consultant, advisor, independent contractor, or
otherwise, that directly or indirectly engages or participates in a Competing
Business Purpose (as defined below); or (ii) interfere with the business of
Company or approach, contact or solicit Company’s customers in connection with a
Competing Business Purpose. “Competing Business Purpose” means any business
relating to Polycom’s core video business areas, i.e., two way or multi way
group video communications, including but not limited to videoconferencing,
telepresence, immersive room conferencing, executive systems, custom video
classroom and medical systems, including any business conducted by Tandberg,
Aethra, Lifesize, Teleris, Codian, Radvision and the core video business
conducted the Cisco video division and the Sony video division. Competing
Business Purpose shall also include without limitation (i) the ownership,
design, development, engineering or licensing of any intellectual property
relating to the foregoing, or (ii) the design, development or marketing of any
product or Service or engineering or manufacturing of any product, in each case
relating to the foregoing. “Restricted Territory” means worldwide.

(b) Beginning on the Effective Date and ending twelve (12) months following the
Termination Date of this Agreement (the “No Hire Period”), Employee shall comply
with the no hire and non-solicitation provisions found in Employee’s Proprietary
Information Agreement, which is incorporated by reference.

(c) The covenants contained in this Section 17(a) and 17(b) hereof shall be
construed as a series of separate covenants, one for each country, province,
state, city or other political subdivision of the Restricted Territory. Except
for geographic coverage, each such separate covenant shall be deemed identical
in terms to the covenants contained in this Section 17(a) and Section 17(b)
hereof. If, in any judicial proceeding, a court refuses to enforce any of such
separate covenants (or any part thereof), then such unenforceable covenant (or
such part) shall be eliminated from this Agreement to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced. To
the extent that the provisions of this Section 17 are deemed to exceed the time,
geographic or scope limitations permitted by applicable law, then such
provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.

 

-7-



--------------------------------------------------------------------------------

(d) Employee acknowledges that (i) Employee is familiar with the foregoing
covenants not to compete and not to hire; (ii) the covenants set forth in
Section 17(a) and Section 17(b) represent only a limited restraint and allows
Employee to pursue Employee’s livelihood and occupation without unreasonable or
unfair restrictions; and (iii) Employee is an officer and/or key member of the
management of the Company. Employee represents that Employee is fully aware of
Employee’s obligations hereunder, and acknowledges that the limitations of
length of time, geography and scope of activity agreed to in this Agreement are
reasonable because, among other things: (A) the Company is engaged in a highly
competitive industry, (B) Employee has unique access to, and, as applicable,
will continue to have access to, the trade secrets and know-how of the Company,
including, without limitation, the plans and strategy (and, in particular, the
competitive strategy) of the Company, (C) in the event Employee’s employment
with the Company ended, Employee would be able to obtain suitable and
satisfactory employment without violation of this Agreement, and (D) this
Agreement provides no more protection than is necessary to protect the Company’s
interests in its goodwill, trade secrets and confidential information.

(e) Employee acknowledges that Employee is subject to Company’s confidential
information and trade secret protection policies provided to him in the
Company’s Employee Handbook, Code of Business Ethics and Conduct and all other
Company policies, electronic or otherwise, and agrees to comply with such
policies.

(f) Employee’s obligations under this Agreement shall remain in effect for the
term hereunder if Employee’s employment with the Company or consulting
relationship with the Company is terminated for any or no reason.

(g) Employee agrees that during the Non-Competition Period, prior to becoming an
employee or partner of or consultant to any Person, Employee will (i) provide
written notice of such employment, partnership or consultancy to the Company and
(ii) provide such Person with an executed copy of this Agreement.

Employee agrees that each of the Non-Competition Period and the No-Hire Period
shall be tolled during any period of violation of the covenants contained in
Section 17(a) or Section 17(b).

17. Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payment of any sums to Employee under the
terms of this Agreement. Employee agrees and understands that he is responsible
for payment of any local, state and/or federal taxes on the sums paid hereunder
by the Company and any penalties or assessments thereon. Employee further agrees
to indemnify and hold the Company harmless from any claims, demands,
deficiencies, penalties, assessments, executions, judgments, or recoveries by
any government agency against the Company for any amounts claimed due on account
of Employee’s failure to pay federal or state taxes or damages sustained by the
Company by reason of any such claims, including reasonable attorney fees.

18. No Admission of Liability. The Parties understand and acknowledge that this
Agreement constitutes a compromise and settlement of disputed claims. No action
taken by the Parties, previously or in connection with this Agreement, shall be
construed to be: (a) an admission of the truth or falsity of any claims made, or
(b) an admission by either party of any fault or liability whatsoever to the
other party or to any third party.

 

-8-



--------------------------------------------------------------------------------

19. Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Santa Clara
County before the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable attorney
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a jury. This section will not
prevent either party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of their dispute relating to Employee’s obligations under this Agreement
and the agreements incorporated herein by reference.

20. No Representations. Each party represents that it has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

21. Severability. In the event that any provision in this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable,
or void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.

22. Entire Agreement. This Agreement and its Exhibits, the Proprietary
Information Agreement, the Indemnification Agreement, the Supplemental Release
Agreement, the Change of Control Agreement, the Performance Agreement and the
Stock Agreements represent the entire agreement and understanding between the
Company and Employee concerning the subject matter of this Agreement and
Employee’s relationship with the Company, and supersede and replace any and all
prior agreements and understandings between the Parties concerning the subject
matter of this Agreement and Employee’s relationship with the Company; provided
however, in no event will Employee receive benefits under both the Supplemental
Release Agreement and the Change of Control Agreement if terminated after a
“Change of Control” (as defined in the Change of Control Agreement). For
clarification purposes, Employee only will receive benefits under the Change of
Control Agreement, if Employee is terminated pursuant to the Change of Control
and not pursuant to Employee’s Termination Date under this Transition Agreement.

23. No Oral Modification. Any modification or amendment of this Agreement, or
additional obligation assumed by either party in connection with this Agreement,
shall be effective only if placed in writing and signed by both Parties or their
authorized representatives.

24. Attorney Fees. In the event that either Party brings an action to enforce or
effect its rights under this Agreement, the prevailing party shall be entitled
to recover its costs and expenses, including the costs of mediation,
arbitration, litigation, court fees, plus reasonable attorneys’ fees, incurred
in connection with such an action.

 

-9-



--------------------------------------------------------------------------------

25. Governing Law. This Agreement shall be governed by the laws of the State of
Georgia, without regard for choice of law provisions.

26. Effective Date. This Agreement is effective after it has been signed by both
parties and after seven (7) days have passed following the date Employee signed
the Agreement (the “Effective Date”).

27. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

28. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
with the full intent of releasing all claims, and without any duress or undue
influence by any of the Parties. The Parties acknowledge that:

(a) They have read this Agreement;

(b) They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) They understand the terms and consequences of this Agreement and of the
releases it contains; and

(d) They are fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

Dated: 8/9/07   By:  

/s/ Gary Zieses

    Gary Zieses, V.P. Human Resources     Polycom, Inc. Dated: 8/8/07   By:  

/s/ Phil Keenan

    Phil Keenan, an individual

 

-10-



--------------------------------------------------------------------------------

EXECUTION COPY

EXHIBIT A

SUPPLEMENTAL SEPARATION AGREEMENT AND RELEASE

This Supplemental Separation Agreement and Release (“Supplemental Agreement”) is
made by and between Phil Keenan (“Employee”) and Polycom, Inc. (“Company”)
(jointly referred to as the “Parties”):

1. Transition Agreement. The Company and Employee agree that the terms of the
Transition Agreement that Employee signed on [Click and Type Date] (the
“Agreement”) shall remain in full force and effect and is fully incorporated
herein except to the extent it is not consistent with this Supplemental
Agreement.

2. Consideration.

(a) Severance. The Company agrees to pay Employee the lump sum of One Hundred
Seventy Three Thousand Nine Hundred and Fifty Dollars ($173,950), less
applicable withholdings (the “Supplemental Severance Payment”). This
Supplemental Severance Payment will be made to Employee within ten (10) business
days after the Effective Date of this Supplemental Agreement.

(b) COBRA. The Company agrees to pay Employee the lump sum amount equal to the
COBRA premiums for a period of six (6) months payable within ten (10) business
days following the Effective Date of the Supplemental Agreement, provided
Employee elects to continue health insurance under COBRA.

(c) Bonus. The Company agrees to pay Employee a lump sum equal to 50% of the
annualized quarterly incentive payment ( 1/8th of the total annual incentive
payment) (pro-rated for the number of days worked in the quarter in which the
Employee’s termination date occurs) but only to the extent such incentive
payment is earned under the provisions and performance goals as pursuant to the
then-applicable Management Bonus Plan.

(d) Company Devices. After the Effective Date, the Company shall allow Employee
to keep his Company-issued mobile phone, PDA and lap-top computer (jointly the
“Company Devices”). The Company will issue an Internal Revenue Service Form 1099
to Employee for the purpose of reporting the fair market value of the Company
Devices.

(e) Outplacement Services. The Company shall reimburse Employee for the payments
he makes for outplacement services up to a maximum amount of ten thousand
dollars ($10,000). Employee’s eligibility for these reimbursement payments shall
cease on the date that Employee obtains new employment, or on December 31, 2008,
whichever date occurs first. The Company shall make these reimbursement payments
to Employee within ten (10) business days following Employee’s provision to the
Company of documentation substantiating his payments for outplacement services.



--------------------------------------------------------------------------------

3. Payment of Salary. Employee acknowledges and represents that the Company has
paid all salary, wages, bonuses, accrued vacation, paid time off, housing
allowances, relocation costs, interest, severance, stock, stock options,
outplacement costs, fees, commissions and any and all other benefits and
compensation due to Employee.

4. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former: officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Employee, on his own behalf, and on behalf of his respective
heirs, family members, executors, agents, and assigns, hereby fully and forever
releases the Company and the other Releasees from, and agrees not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Employee may possess arising from any omissions, acts or facts
that have occurred up until and including the Effective Date of this Agreement
including, without limitation:

(a) any and all claims relating to or arising from Employee’s employment with
the Company, or the termination of that employment;

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of, shares of Company stock, including, but not
limited to, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

(c) any and all claims under the law of any jurisdiction, including, but not
limited to, wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with contract or prospective economic
advantage; unfair business practices; defamation; libel; slander; negligence;
personal injury; assault; battery; invasion of privacy; false imprisonment; and
conversion;

(d) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Age Discrimination in Employment Act of 1967; the
Americans with Disabilities Act of 1990; the Fair Labor Standards Act; the
Employee Retirement Income Security Act of 1974; the Worker Adjustment and
Retraining Notification Act; the Older Workers Benefit Protection Act; the
Family and Medical Leave Act; the Fair Credit Reporting Act; the California
Family Rights Act; the California Fair Employment and Housing Act; and the
California Labor Code;

(e) any and all claims for violation of the federal, or any state, constitution;

(f) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

-2-



--------------------------------------------------------------------------------

(g) any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

(h) any and all claims for attorney fees and costs.

The Company agrees to and does hereby generally release and forever discharge
Employee from any known claims that the Company may possess against Employee
arising from any omissions, acts or facts, and the Company agrees not to sue
concerning any known claim, duty, obligation or cause of action relating to any
matters of any kind that have occurred up to and including the Effective Date of
this Agreement. The Company also agrees to generally release and forever
discharge Employee from any unknown claims that the Company may possess against
Employee arising from any omissions, acts or facts, but only for such unknown
claims that Employee would be entitled to indemnification under the
Indemnification Agreement. This release does not extend to any obligations
incurred under this Agreement.

The Company and Employee agree that the releases set forth in this section shall
be and remain in effect in all respects as a complete general release as to the
matters released. The releases do not extend to any obligations incurred under
this Agreement.

5. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing and
voluntary. Employee and the Company agree that this waiver and release does not
apply to any rights or claims that may arise under the ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to which
Employee was already entitled. Employee further acknowledges that he has been
advised by this writing that (a) he should consult with an attorney prior to
executing this Agreement; (b) he has forty-five (45) days within which to
consider this Agreement; (c) he has seven (7) days following the execution of
this Agreement by the parties to revoke the Agreement; and (d) this Agreement
will not be effective until the revocation period has expired. Any revocation
should be in writing and delivered to the Chief Financial Officer at Polycom by
close of business on the seventh day from the date that Employee signs this
Agreement.

6. Civil Code Section 1542. Employee represents that he is not aware of any
claims against the Company other than the claims that are released by this
Agreement. Employee acknowledges that he has been advised by legal counsel and
is familiar with the provisions of California Civil Code Section 1542, or any
similar provision of Georgia law, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

-3-



--------------------------------------------------------------------------------

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

7. Arbitration. The Parties agree that any and all disputes arising out of, or
relating to, the terms of this Agreement, their interpretation, and any of the
matters herein released, shall be subject to binding arbitration in Santa Clara
County before the American Arbitration Association under its National Rules for
the Resolution of Employment Disputes. The Parties agree that the prevailing
party in any arbitration shall be entitled to injunctive relief in any court of
competent jurisdiction to enforce the arbitration award. The Parties agree that
the prevailing party in any arbitration shall be awarded its reasonable attorney
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a jury. This section will not
prevent either party from seeking injunctive relief (or any other provisional
remedy) from any court having jurisdiction over the Parties and the subject
matter of their dispute relating to Employee’s obligations under this Agreement
and the agreements incorporated herein by reference.

8. Entire Agreement. This Supplemental Agreement, the Transition Agreement and
its exhibits, the Letter Agreement, the Proprietary Information Agreement, the
Indemnification Agreement, the Performance Agreements, and the Stock Agreements
represent the entire agreement and understanding between the Company and
Employee concerning the subject matter of this Agreement and Employee’s
relationship with the Company, and supersede and replace any and all prior
agreements and understandings between the Parties concerning the subject matter
of this Agreement and Employee’s relationship with the Company.

9. Governing Law. This Agreement shall be governed by the laws of the State of
Georgia, without regard for choice of law provisions.

10. Effective Date. This Supplemental Agreement is effective after it has been
signed by both parties and after seven (7) days have passed following the date
Employee signed the Supplemental Agreement (the “Effective Date”).

11. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
with the full intent of releasing all claims, and without any duress or undue
influence by any of the Parties. The Parties acknowledge that: (a) They have
read this Agreement; (b) They have been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of their own
choice or that they have voluntarily declined to seek such counsel; (c) They
understand the terms and consequences of this Agreement and of the releases it
contains; and (d) They are fully aware of the legal and binding effect of this
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.

 

Dated:  

 

    By:  

 

        Gary Zieses, V.P. Human Resources         Polycom, Inc.

 

-4-



--------------------------------------------------------------------------------

Dated:  

 

    By:  

 

        Phil Keenan, an individual

 

-5-